        Case 5:19-cv-01412-JDW Document 67 Filed 06/09/21 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JULABO USA, INC.,
                                              Case No. 5:19-cv-01412-JDW
              Plaintiff,

       v.

 MARKUS GERHARD JUCHHEIM

              Defendant

                                  MEMORANDUM

      Sometimes, equity demands a do-over. An opponent coughs during a backswing

on the golf course. A recipe doesn’t turn out right. Or someone gives away an answer

during a game of Trivial Pursuit. This is one of those cases. Julabo USA, Inc. sued

Markus Juchheim (“Markus”) for violating a Shareholder Agreement that includes

an arbitration clause. Markus decided not to invoke the clause, and the parties

litigated the case until the Court denied summary judgment. Then, Julabo initiated

an arbitration arising out of the same facts. When it did, it gave Markus a do-over on

his decision. He decided to invoke the arbitration clause, and the Court will give effect

to that choice by staying this case and compelling Julabo to arbitrate all of its claims

in a single forum.

I.    BACKGROUND

      A.     History Of This Case

      Julabo is a Pennsylvania company engaged in the development, manufacture,

and sale of precision temperature-control equipment. Markus and Ralph Juchheim

(“Ralph”) are brothers and own equal shares of Julabo. Markus is also the sole
        Case 5:19-cv-01412-JDW Document 67 Filed 06/09/21 Page 2 of 8




managing director of Julabo GmbH (“Julabo Germany”), a German entity engaged in

the same business.

      Markus, Ralph, and Julabo are parties to a Shareholders Agreement dated

December 1, 2011. The Shareholders Agreement includes covenants from Markus

and Ralph that neither will compete, directly or indirectly, with Julabo in North

America while they own Julabo shares (or for two years after). The Shareholders

Agreement also provides that the “shareholders or the company shall have the right

to demand that any controversy or claim arising out of or related to this agreement

… or the breach thereof, shall be settled by arbitration.” (ECF No. 1 at Ex. A, § 17.IV.)

      Julabo claims that Markus violated that non-compete provision by allowing or

causing Julabo Germany to sell products to European distributors that, in turn,

resold equipment in North America. So, on April 3, 2019, Julabo filed this lawsuit

seeking $5 million in damages and an injunction to prevent Markus from violating

the covenant not to compete. Markus filed a motion to dismiss, which the Court

denied. Markus then filed an answer and a Third Party Complaint that asserted

derivative claims against Ralph and another Julabo employee.

      The Parties engaged in extensive discovery over more than nine months,

including written discovery, depositions, and requests for foreign judicial assistance

in Germany. On July 17, 2020, all Parties filed motions for summary judgment. In

December 2020, the Court granted those motions as to Markus’s third-party claims

but denied them as to Julabo’s claims. Throughout the pretrial proceedings, no one

mentioned, let alone invoked, the arbitration clause in the Shareholders Agreement.



                                           2
        Case 5:19-cv-01412-JDW Document 67 Filed 06/09/21 Page 3 of 8




      B.     The ICDR Arbitration

      On February 7, 2021, Julabo initiated arbitration proceedings against Markus

before the International Center for Dispute Resolution. Like the Complaint in this

case, Julabo’s Notice Of Arbitration asserts that Markus breached the Shareholders

Agreement by “causing or permitting” Julabo Germany to sell Julabo-branded

products “for use in North America.” (ECF No. 64-4 at ¶ 31.) The Notice Of Arbitration

relies on discovery that Julabo took in this case. In the arbitration proceeding, Julabo

seeks an injunction to remove Markus as director of Julabo Germany, but it does not

seek damages, though it asserts it has suffered $5,000,000 because of Markus’s

alleged breaches. (Id. at ¶ 3.) On May 3, 2021, Markus moved to compel arbitration

of this case. That Motion is ripe for decision.

II.   LEGAL STANDARD

      Where, as here, a complaint demonstrates that certain of a party’s claims are

subject to an enforceable arbitration clause, a court should consider the motion under

a Rule 12(b)(6) discovery standard, unless the nonmoving party provides “additional

facts sufficient to place the agreement to arbitrate in issue.” Silfee v. Automatic Data

Processing, 696 F. App’x 576, 578 (3d Cir. 2017). In the context of a motion to compel

arbitration, Rule 12(b)(6) requires a court to determine whether there is any possible

reading of an arbitration agreement that would relieve a non-moving party of an

obligation to arbitrate. See Wise Foods, Inc. v. UFCW Health and Welfare Fund of

N.E. Pa., Civ. A. No. 21-1261, 2021 WL 1253546, at * 3 (E.D. Pa. Apr. 5, 2021). The

Court examines the complaint in its entirety, as well as other sources courts



                                            3
        Case 5:19-cv-01412-JDW Document 67 Filed 06/09/21 Page 4 of 8




ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in particular,

documents incorporated into the complaint by reference, and matters of which a court

may take judicial notice. See id. (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

551 U.S. 308, 322-23 (2007)).

III.   DISCUSSION

       Under the Federal Arbitration Act, arbitration agreements are “valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for

the revocation of any contract.” 9 U.S.C. § 2. The FAA reflects a “federal policy

favoring arbitration,” and that policy means that courts must “resolve any doubts

concerning the scope of arbitrable issues . . . in favor of arbitration.” Moses H. Cone

Mem’l Hosp. v. Mercury Constr. Grp., 460 U.S. 1, 24-25 (1983).

       Under Section 3 of the FAA, if a suit is brought on an issue referable to

arbitration, then the court hearing the case “shall . . . stay the trial of the action until

such arbitration has been had in accordance with the terms of the agreement ….” 9

U.S.C. § 3 (emphasis added); see also Lloyd v. Hovensa, LLC, 369 F.3d 263, 269 (3d

Cir. 2004) (“[T]he statute clearly states, without exception, that whenever suit is

brought on an arbitrable claim, the Court ‘shall’ upon application stay the litigation

until arbitration has been concluded.”). An issue is subject to arbitration if there is a

valid arbitration agreement between the parties and the issue is within the scope of

that agreement. See Sorathia v. Fidato Partners, LLC, 483 F. Supp.3d 266, 273 (E.D.

Pa. 2020). “Default” includes waiver of the right to arbitrate the issue at hand. See

Ehleiter v. Grapetree Shores, Inc., 482 F.3d 207, 218, 48 V.I. 1034, 1048 (3d Cir. 2007).



                                             4
        Case 5:19-cv-01412-JDW Document 67 Filed 06/09/21 Page 5 of 8




If a party refuses to arbitrate, then Section 4 of the FAA mandates that the court

hearing the case stay the case and refer it to arbitration. See 9 U.S.C. § 4; see also

Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985).

      The Shareholders Agreement contains a valid, enforceable arbitration

agreement, and the issues in this case fall within the scope of that agreement. Julabo

does not argue otherwise. Instead, Julabo argues that Markus waived his right to

arbitrate by litigating this case. Litigation conduct can effect a waiver of a right to

arbitrate. The Third Circuit has set forth several factors for courts to consider in

evaluating a waiver argument: (1) the timeliness or lack thereof of a motion to

arbitrate; (2) the degree to which the party seeking to compel arbitration has

contested the merits of its opponent’s claims; (3) whether that party has informed its

adversary of the intention to seek arbitration even if it has not yet filed a motion; (4)

the extent of the party’s non-merits motion practice; (5) the party’s assent to the trial

court’s pretrial orders; and (6) the extent to which both parties have engaged in

discovery. See Hoxworth v. Blinder, Robinson & Co., Inc., 980 F.2d 912, 926-27 (3d

Cir. 1992); see also Ehleiter v. Grapetree Shores, Inc., 482 F.3d 207, 222 (3d Cir. 2007).

A court should only find a waiver “where the demand for arbitration came long after

the suit commenced and when both parties had engaged in extensive discovery.”

Ehleither, 482 F.3d at 222-23 (cleaned up). Prejudice is the “touchstone” for

determining waiver. Id. at 222.

      Markus waited almost two years to seek to arbitrate this case; he litigated the

merits of his defenses and his counterclaim;and he engaged in extensive discovery.



                                            5
        Case 5:19-cv-01412-JDW Document 67 Filed 06/09/21 Page 6 of 8




That likely waived his right to arbitrate. But a waiver does not have to be forever. If

a party to litigation acts in a way that alters the nature of the proceedings, that action

could revive its opponent’s right to arbitrate the dispute. See Envirex, Inc. v. K.H.

Schussler Fur Umvelttechnik GMBH, 832 F. Supp. 1293, 1296 (E.D. Wisc. 1993)

(amended complaint that made new allegations revived previously waived right to

arbitrate); see also Gilmore v. Shearson/Am. Express, Inc., 811 F.2d 108, 113 (2d Cir.

1983) (amended pleading that changes the scope of claims in case could nullify earlier

waiver of right to arbitrate). That’s what happened here.

      At the outset of this case, Markus had to decide whether to defend the case in

court or move it to arbitration. He chose court, and the case proceeded. If nothing else

had happened, that would have been the end of it. But in February 2021, Julabo

initiated the ICDR Arbitration. That filing was a fundamental change to the posture

of the dispute. Now, Markus faced the possibility of proceeding in court and in a

parallel arbitration. Julabo created that situation by initiating the ICDR Arbitration.

In doing so, Julabo gave Markus had an opportunity to revisit his decision about

arbitrating this case. In effect, Julabo’s decision to initiate the arbitration waived

Markus’s waiver of arbitration.

      That conclusion is consistent with the law of waiver. In most contexts, a waiver

only occurs if it is knowing, voluntary, and intelligent. See Col. v. Spring, 479 U.S.

564, 572 (1987); Wilmington Sav. Fund Society, fsb v. Peter K., Civ. A. No. 06-cv-1945,

2006 WL 3052857, at * 1 (E.D. Pa. Oct. 23, 2006). When Markus chose to litigate this

case, he did not know that he would face a parallel arbitration proceeding. Therefore,



                                            6
        Case 5:19-cv-01412-JDW Document 67 Filed 06/09/21 Page 7 of 8




his decision to waive arbitration and proceed on two tracks, one in arbitration and

one in court, was not knowing or intelligent.

      Julabo argues that the ICDR Arbitration is different from this case because

Julabo seeks different relief in that forum. But Julabo acknowledges that the

underlying facts are the same. So, as long as Julabo could seek the same relief in

arbitration that it seeks here, the difference in remedies does not change the Court’s

analysis. Julabo is free to seek to amend its arbitration petition to seek damages in

that proceeding. See ICDR IDRP ARB R Art. 10.

      Because Julabo’s initiation of the ICDR Arbitration reset the clock on Markus’s

right to arbitrate, the Court must consider whether Markus did anything to waive

his right to arbitrate since Julabo initiated that arbitration. He did not. His motion

came approximately three months after Julabo initiated the arbitration. No party

engaged in any discovery during that time. And, because there is no trial date in this

case, no party should have been preparing for trial. There is therefore no prejudice

from sending this case to an arbitration that Julabo initiated.

IV.   CONCLUSION

      Julabo does not dispute that this case falls within the scope of the arbitration

agreement in the Shareholders Agreement. When Julabo initiated arbitration, it hit

the reset button on Markus’s decision to invoke that arbitration clause. The FAA

requires that the Court give effect to his choice. The Court will therefore grant

Markus’s Motion and stay this case pending resolution of the ICDR Arbitration. An

appropriate Order follows.



                                          7
       Case 5:19-cv-01412-JDW Document 67 Filed 06/09/21 Page 8 of 8




                                         BY THE COURT:


                                         /s/Joshua D. Wolson
                                         JOSHUA D. WOLSON, J.
June 9, 2021




                                     8
